Citation Nr: 0619547	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-39 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 
 
2.  Entitlement to service connection for bilateral hip 
disability secondary to service-connected left ankle 
disability. 
 
3.  Entitlement to service connection for bilateral knee 
disability secondary to service-connected left ankle 
disability. 
 
4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine secondary to service-connected 
left ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The RO has indicated that the veteran served on active duty 
from September 1970 to April 1972.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from rating decisions of the VA RO in Cleveland, 
Ohio.  The veteran was afforded a videoconference hearing in 
April 2006 before the undersigned Veterans Law Judge.  The 
transcript is of record.

(The claim of service connection for degenerative joint 
disease of the lumbar spine is addressed in the decision 
below.  Consideration of the remaining claims on appeal is 
deferred pending completion of the development sought in the 
remand set forth following the Board's decision.)


FINDING OF FACT

Currently shown degenerative joint disease of the lumbar 
spine is as likely as not made chronically worse by service-
connected left ankle disability.  




CONCLUSION OF LAW

The veteran has degenerative joint disease of the lumbar 
spine that has been aggravated by a service-connected left 
ankle disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is in effect for a left ankle disability, 
currently evaluated as 10 percent disabling.

The veteran asserts that he now has disability of the low 
back that is secondary to a leg length discrepancy caused by 
service-connected left ankle fracture residuals, a disability 
for which service connection has been granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2005).  This 
includes disability made chronically worse by service-
connected disability, at least as to the extent of the 
aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's claims folder has been rebuilt and contains no 
information prior to a claim received in November 2002, but 
documents dated early than the claim have since been 
incorporated into the file.  

Private clinical records dated in June 1998 reflect that the 
appellant was seen for acute back pain with muscle spasm that 
happened at his place of work.  An X-ray at that time was 
interpreted as showing a mild degree of dextroscoliosis of 
the lumbar spine with evidence of mild to moderate disc space 
narrowing between L3-4, L4-L5 and L5-S1.  Assessments of 
acute lumbosacral strain, probably degenerative disc disease 
and osteoarthritis of the lumbosacral spine were rendered.  
In November 1999, the appellant was treated for back pain 
with numbness radiating down both legs.  A history of 
degenerative disc disease was noted.  Physical examination 
disclosed a length discrepancy with hip rotation.  One of the 
veteran's private physicians, S. T. Noirot, D.C., wrote in 
April 2003 that the veteran had presented with acute lumbar 
pain at L5 without sciatica.  

The veteran was afforded a VA joints examination in June 2003 
and provided a history to the effect that he sustained a left 
ankle fracture of the distal tibia and fibula in 1971.  He 
stated that since that time, he had had aching pain, soreness 
and tenderness in the leg that was worsening.  He related 
that he sometimes used a cane.  Physical examination 
disclosed findings that included some tenderness and soreness 
over the distal tibia and fibula and over the distal left 
ankle.  It was felt that he might have had a slight amount of 
varus and inversion of the foot and ankle on the left side.  
It was reported that no other swelling or deformity of the 
left ankle was noted or identified.  An X-ray of the left 
ankle disclosed an old healed fracture of the lower tibia and 
fibula.  There was evidence of early degenerative changes of 
the talotibial joint.  No new fracture was seen.  The joint 
space was well preserved.  A diagnosis of residual left ankle 
injury was provided.  

An October 2003 medical report from S. N. Sokoloski, M.D., 
indicated that the veteran presented with multiple 
complaints, primarily related to the left lower extremity.  
History obtained from the veteran noted that he had a tibia-
fibula fracture many years before and felt that it had healed 
short.  It was reported that he had apparently discussed this 
with a doctor who thought a shoe lift was not necessary.  The 
veteran was observed to walk with a normal gait.  Examination 
of the left ankle revealed no obvious deformity.  There was 
tenderness just proximal to the ankle joint itself.  
Examination of the spine showed what appeared to be lumbar 
scoliosis.  He had limited range of motion and tenderness 
throughout.  The examiner stated that it did appear that the 
left leg was half an inch shorter as compared to the right.  
It was reported that an X-ray of the ankle appeared to 
reflect a solidly healed fracture in a moderate amount of 
varus.  A one-half inch shoe lift on the left side was 
prescribed.  The examiner noted that it sounded as though the 
appellant's back was what was really bothering him the most 
and that he did have degenerative scoliosis that might 
respond to surgical intervention.  

A medical report dated in December 2003 indicated that the 
veteran was referred to T. G. Andreshak, M.D., for back pain.  
He stated that the original injury to his back was in 1999 
when he twisted it and something popped.  He related that he 
had had continuing symptoms since that time, including sharp 
aching and burning pain, occasional numbness and tingling and 
radiating symptomatology.  It was reported that he stated 
that he was trying to go on disability as he was not sure he 
was going to be able to work as a sheet metal worker.  He 
said that he would try to get his back and other complaints 
added into his VA claim, if possible.

Upon physical examination, it was observed that the veteran 
had a fairly normal appearing gait.  It was noted that X-rays 
were reviewed and that he did appear to have a previous leg 
length inequality measured as 1/2 inch by Dr. Sokoloski.  
Impressions of lumbar spine arthritis and degenerative disc 
disease were rendered. 

The veteran was afforded a VA compensation examination in 
January 2005.  It was noted that the claims folder was 
reviewed.  The examiner stated that the record documented a 
long history of back problems as well as degenerative joint 
disease of the lumbar spine with shortening of the left leg 
from an old tibia-fibula fracture.  Following a recitation of 
medical history and a physical examination, the examiner 
stated that it was not likely that degenerative joint disease 
was solely related to his left leg.  It was added, however, 
that due to his abnormal gait from the left leg injury and 
shortening, there could be an aggravation of the degenerative 
joint disease estimated at 50 percent.  In a clarifying 
addendum report dated in February 2005, the examiner stated 
that it remained his opinion that degenerative arthritis of 
the lumbar spine was indeed aggravated by the veteran's 
altered gait secondary to his service-connected left leg 
condition, but that the exact extent of the aggravation was 
not able to be determined.  

S. A. Morrison, D.C., wrote in September 2005 that it was his 
professional opinion that there was more likely than not a 
causal relationship between the veteran's ankle disability 
and degenerative scoliosis.  He stated that the ankle 
condition caused a physiological shortening of the lower 
extremity and that this instability affected the spine 
resulting in back disability.

The veteran presented testimony upon personal hearing on 
appeal in April 2006 in support of his claim.  

As noted previously, the veteran's claims folder has been 
rebuilt and there are no clinical records after service 
except for those submitted in support of the claim.  
Therefore, it is unable to be clinically verified whether or 
not he experienced low back symptoms over the years after 
discharge from active duty.  The record reflects, however, 
that in June 1998, he apparently had the onset of acute low 
back pain as the result of an industrial injury.  X-rays at 
that time disclosed degenerative changes indicating objective 
pathology of longer duration, including arthritis.  The 
record shows that in subsequent medical reports in which the 
appellant provided a history of ankle fracture in service 
many years before and indicated that a physician had told him 
his degenerative disease was related to a leg-length 
discrepancy, no private medical doctor related back 
disability to service-connected left ankle fracture 
residuals.  

Nonetheless, the record does show that on VA examination in 
January and February 2005, a VA examiner clearly found that 
low back degenerative joint disease had been aggravated to 
some extent by left lower extremity deficit and abnormal 
gait.  This opinion appears to be somewhat corroborated by 
the veteran's private chiropractor, Dr. Morrison, who opined 
that shortening of the left lower extremity had affected the 
mechanics of the spine, resulting in disability.  

In light of the above, the Board finds that the clinical 
evidence provides a reasonable basis to find a relationship 
between arthritis of the low back and a service-connected 
disability.  Under the circumstances, the Board concludes 
that service connection is warranted for degenerative joint 
disease of the lumbar spine to the extent that it has been 
aggravated by service-connected disability. See 38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine as a disability aggravated by a service-
connected disorder is granted.


REMAND

Review of the record discloses that in a statement received 
in February 2002, the veteran stated that after being 
rejected for a blood donation at some point in the past, he 
had seen a local physician in South Carolina who verified 
that he had hepatitis C.  Records from this physician and 
others he might have seen in the past after service might be 
helpful in establishing a clinical timeline for his 
development of hepatitis C, as well as all of the other 
claimed disabilities.  Therefore, the veteran should be 
contacted and asked to provide the names and addresses of any 
and all physicians he saw in the years after discharge from 
service for hepatitis C, and knee and hip disabilities.

The record also shows that in statements dated in May and 
August 2004, the appellant related that he was being treated 
at the Toledo, Ohio and Ann Arbor, Michigan VA facilities for 
all of the claimed conditions.  He also related that he might 
also have received treatment at the Columbia, South Carolina 
VA where he initially filed a claim.  Review of the record 
shows that only VA outpatient records dated between April and 
August 2004 from Ann Arbor have been associated with the 
record.  There is no indication that the other VA medical 
centers were contacted.  The claims folder thus indicates 
that relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA facility.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, all of the above-noted VA 
facilities should be contacted and requested to submit the 
veteran's clinical records dating back to discharge from 
service in 1972, if available.  

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue of service connection for hepatitis 
C.  The veteran must therefore be given the required notice 
with respect to this issue on appeal.  .

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied with respect to the issue 
of service connection for hepatitis C.  
He should be told to provide any 
evidence in his possession that is 
pertinent to the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).  He should 
also be notified regarding the criteria 
for rating each disability claimed and 
with respect to the award of an 
effective date.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  All VA outpatient and inpatient 
records dating from 1972 through the 
present should be requested from the 
Columbia, South Carolina, Toledo, Ohio 
and Ann Arbor, Michigan VA facilities 
and associated with the claims folder.  

3.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him since 
service for hip, ankle or knee 
disabilities, including the South 
Carolina physician who diagnosed 
hepatitis C.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  Regardless of the 
veteran's response, all outstanding VA 
treatment reports should be requested 
and associated with the claims folder, 
including those identified in paragraph 
2 above.  

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


